DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/04/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein, specifically the missing YIN et al., CN 105674943 foreign document has not been considered because no copy was founded to have been included with the information disclosure statement filed 09/04/2022. All other information cited within the information disclosure statement filed 09/04/2022 has been considered and placed in the application file.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  Claims 1, 8, and 15 all recite “historical inputs the of the PDE-based model” when it appears “historical inputs of the PDE-based model” is intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7-8, 10, 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al., (US 2021/0034978 A1, hereinafter Kato) in view of Calvo et al., (US 2018/0189647 A1, hereinafter Calvo).
Regarding claims 1, 8, and 15, taking claim 8 as exemplary:
Kato shows:
“A system for deep learning for partial differential equation (PDE)-based models, comprising: one or more computers with executable instructions that when executed cause the system to: generate a trained forecasting model and … using a PDE- based model, a discretization of the PDE-based model,” (Paragraph [0066]: “Embodiments of the present invention are explained below with reference to the drawings. FIG. 1 is a block diagram showing a configuration of a distributed deep learning system according to a first embodiment of the present invention.” In paragraph [0076]: “Subsequently, partial differential values (which are referred to as gradients) due to the constituent parameters of the neural network with respect to the loss function L are calculated. In this example, the gradients are as follows. [00002] .Math. [ Math .Math. .Math. 2 ] ( ∂ L ∂ w .Math. 1 .Math. ( 1 .Math. 1 ) , ∂ L ∂ w .Math. .Math. 1 .Math. ( 12 ) , .Math. .Math. , .Math. ∂ L ∂ w .Math. .Math. 1 .Math. ( 23 ) , ∂ L ∂ w .Math. .Math. 2 .Math. ( 11 ) , ∂ L ∂ w .Math. .Math. 2 .Math. ( 12 ) , .Math. .Math. , ∂ L ∂ w .Math. .Math. 2 .Math. ( 32 ) ) ( 2 )” in paragraph [0077]: “Subsequently, the constituent parameters of the neural network are updated using the gradients such that the loss function L becomes smaller. There are various methods for the update. Respective weight parameters are updated as follows using, for example, a gradient descent method.” And in paragraph [0078]: “Here, η is a constant called learning ratio. According to Expression (3), the weight parameters are changed by an amount proportional to the learning ratio η in the opposite direction of the gradients, that is, a direction for reducing the loss function L. Therefore, a loss function L of the neural network after update is smaller than the loss function L before the update.” – The distributed deep learning with partial differential methods of Kato is the generate a trained forecasting model and consistency constraints using a PDE- based model, a discretization of the PDE-based model. The use of the loss function and calculations of different gradients of Kato show that the learning system of Kato is discrete.)
“historical inputs the of the PDE-based model,” (Paragraph [0074]: “In the case of the learning with teacher data, teacher data (correct answer data) corresponding to learning data is prepared for the learning data. Constituent parameters of the neural network are updated such that an output value of the neural network becomes close to the teacher data. The constituent parameters of the neural network in the case of the example shown in FIG. 2 are the weights w1(11), w1(12), . . . , and w1(23) and w2(11), w2(12), . . . , and w2(32). Accuracy of the neural network is increased by optimizing these constituent parameters.” In paragraph [0075]: “Specifically, a loss function serving as an indicator indicating how much an output value of the neural network and the teacher data deviate from each other. Therefore, the constituent parameters are updated such that the loss function decreases. In this example, when teacher data corresponding to the input learning data x1 and x2 are represented as t1 and t2, a loss function L is represented, for example, as indicated by the following expression.” In paragraph [0079]: “In this way, processing for calculation of the loss function L, calculation of the gradients, and update of the constituent parameters is performed on one set of input learning data. The next input learning data is input to and the same processing is performed on the neural network having the updated constituent parameters to update the constituent parameters. By repeating this cycle, the neural network is updated to a neural network with a small loss function L to perform learning of the neural network.” In paragraph [0080]: “In a process for calculating the loss function L, output values are calculated in order from the input layer toward the output layer of the neural network. Therefore, this process is referred to as forward propagation. On the other hand, in a process for calculating the gradients, a method called back propagation for calculating gradients for the constituent parameters in the layers in order from the output layer toward the input layer of the neural network is often used.” –  The use of teacher data for input, and the updating of the neural network though input learning of Kato is the use of historical data.)
But Kato does not appear to explicitly recite “consistency constraints” “and a representation of consistency constraints to generate a predictive output.”
However, Calvo teaches “consistency constraints” “and a representation of consistency constraints to generate a predictive output.” (Paragraph [0028]: “the sensor output refinement model can first learn and then leverage the correlation between such sensors to help improve currently sampled sensor output values. For instance, the accelerometer readings can be used to help improve the gyroscope readings and the gyroscope readings can be used to help improve the accelerometer readings. In some implementations, the sensor output refinement model can learn nuanced and complex correlations or inter-dependencies between a significant number of sensors (e.g., more than two as provided in the example above) and can holistically apply such learned correlations to improve or otherwise refine the sensor outputs for some or all of such significant number of sensors. Sensor correlation can also help the sensor output refinement model to identify and manage sensor data outliers that may arise from noisy and/or faulty measurement at certain instances of time.” In paragraph [0079]: “the sensor output refinement model 202 can learn nuanced and complex correlations or inter-dependencies between a significant number of sensors (e.g., more than two as provided in the example above) and can holistically apply such learned correlations to improve or otherwise refine the sensor outputs for some or all of such significant number of sensors. Sensor correlation can also help the sensor output refinement model 202 to identify and manage sensor data outliers that may arise from noisy and/or faulty measurement at certain instances of time.” And in paragraph [0085]: “an additional time input can be provided to the sensor output prediction model 232 to specify the one or more particular future times for which predicted future sensor outputs 236-240 are to be generated. In some examples, the sensor output prediction model 232 can also output a learned confidence measure for each of the predicted future sensor outputs. For example, a confidence measure for each predicted future sensor output 236-240 could be represented as a confidence measure value within a range (e.g., 0.0-1.0 or 0-100%) indicating a degree of likely accuracy with which a predicted future sensor output is determined. More particular aspects of the temporal nature of a sensor output prediction model are depicted in FIG. 6.” – Sensor correlation and refinement to determine a range of output sensor data of Calvo is representation of consistency constraints to generate a predictive output.)
Kato and Calvo are analogous in the arts because both Kato and Calvo describe 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Kato and Calvo before him or her, to modify the teachings of Kato to include the teachings of Calvo in order to improve the accuracy of Kato by allowing for a predicted range of output of Calvo.

Regarding claims 3, 10, and 17, taking claim 3 as exemplary:
Kato and Calvo teach the method, system, and computer program product of claims 1, 8, and 15 as claimed and specified above.
And Kato teaches the use of a “PDE-based model” in paragraphs [0066] and [0076] as claimed and specified above in claims 1, 8, and 15 above.
But Kato does not appear to explicitly recite “wherein the executable instructions define the consistency constraints as bounds on output values by the … at selected points.”
However, Calvo teaches “wherein the executable instructions define the consistency constraints as bounds on output values by the … at selected points.” (Paragraph [0028]: “the sensor output refinement model can first learn and then leverage the correlation between such sensors to help improve currently sampled sensor output values. For instance, the accelerometer readings can be used to help improve the gyroscope readings and the gyroscope readings can be used to help improve the accelerometer readings. In some implementations, the sensor output refinement model can learn nuanced and complex correlations or inter-dependencies between a significant number of sensors (e.g., more than two as provided in the example above) and can holistically apply such learned correlations to improve or otherwise refine the sensor outputs for some or all of such significant number of sensors. Sensor correlation can also help the sensor output refinement model to identify and manage sensor data outliers that may arise from noisy and/or faulty measurement at certain instances of time.” In paragraph [0079]: “the sensor output refinement model 202 can learn nuanced and complex correlations or inter-dependencies between a significant number of sensors (e.g., more than two as provided in the example above) and can holistically apply such learned correlations to improve or otherwise refine the sensor outputs for some or all of such significant number of sensors. Sensor correlation can also help the sensor output refinement model 202 to identify and manage sensor data outliers that may arise from noisy and/or faulty measurement at certain instances of time.” And in paragraph [0085]: “an additional time input can be provided to the sensor output prediction model 232 to specify the one or more particular future times for which predicted future sensor outputs 236-240 are to be generated. In some examples, the sensor output prediction model 232 can also output a learned confidence measure for each of the predicted future sensor outputs. For example, a confidence measure for each predicted future sensor output 236-240 could be represented as a confidence measure value within a range (e.g., 0.0-1.0 or 0-100%) indicating a degree of likely accuracy with which a predicted future sensor output is determined. More particular aspects of the temporal nature of a sensor output prediction model are depicted in FIG. 6.” – Sensor correlation and refinement to determine a range of output sensor data of Calvo is the defining of consistency constraints as bounds on output values by the at selected points.)

Regarding claims 7 and 14, taking claim 14 as exemplary:
Kato and Calvo teach the method and system of claims 1 and 8 as claimed and specified above.
But Kato does not appear to explicitly recite “wherein the executable instructions: apply data assimilation for training the trained forecasting model using a machine learning operation; or perform on-line learning at run-time using the machine learning operation for training the trained forecasting model.”
However, Calvo teaches “wherein the executable instructions: apply data assimilation for training the trained forecasting model using a machine learning operation; or perform on-line learning at run-time using the machine learning operation for training the trained forecasting model.” (Paragraph [0035]: "More particularly, a training computing system can train the virtual sensor models using a training dataset that includes a number of sets of ground-truth sensor data for multiple sensors. For example, the training dataset can include sensor data that describes a large number of previously-observed sensor outputs for multiple sensors." In paragraph [0038]: "a training computing system can further train a virtual sensor model using a training dataset that includes a number of sets of ground-truth sensor data for multiple sensors. For example, the training dataset can include sensor data that describes a large number of previously-observed sensor outputs for multiple sensors. In some implementations, noise can be added to a first portion of the ground-truth sensor data (e.g., by adding a generated random noise signal to the first portion of ground-truth sensor data)." And in paragraph [0045]: "In addition, the machine-learned models can easily be revised as new training data is made available" – The adding of data, including the adding of observed data and noise data, during training of Calvo is the wherein the executable instructions: apply data assimilation for training the trained forecasting model using a machine learning operation. Note that the claim is written in the alternative, and not all claim elements (i.e. or perform on-line learning at run-time using the machine learning operation for training the trained forecasting model) needs to be taught for teaching by the reference to be satisfied.)

Regarding claim 20:
Kato and Calvo teaches the computer program product of claim 15 as claimed and specified above.
But Kato does not appear to explicitly recite “further including an executable portion that: generate, from the trained forecasting model, additional inputs to use for training of additional forecasting models; apply data assimilation for training the trained forecasting model using a machine learning operation; or perform on-line learning at run-time using the machine learning operation for training the trained forecasting model.”
However, Calvo teaches “further including an executable portion that: generate, from the trained forecasting model, additional inputs to use for training of additional forecasting models; apply data assimilation for training the trained forecasting model using a machine learning operation; or perform on-line learning at run-time using the machine learning operation for training the trained forecasting model.” (Paragraph [0035]: "More particularly, a training computing system can train the virtual sensor models using a training dataset that includes a number of sets of ground-truth sensor data for multiple sensors. For example, the training dataset can include sensor data that describes a large number of previously-observed sensor outputs for multiple sensors." In paragraph [0038]: "a training computing system can further train a virtual sensor model using a training dataset that includes a number of sets of ground-truth sensor data for multiple sensors. For example, the training dataset can include sensor data that describes a large number of previously-observed sensor outputs for multiple sensors. In some implementations, noise can be added to a first portion of the ground-truth sensor data (e.g., by adding a generated random noise signal to the first portion of ground-truth sensor data)." And in paragraph [0045]: "In addition, the machine-learned models can easily be revised as new training data is made available" – The adding of data, including the adding of observed data and noise data, during training of Calvo is the application of data assimilation for training the trained forecasting model using a machine learning operation. Note that the claim is written in the alternative, and not all claim elements (i.e. generate, from the trained forecasting model, additional inputs to use for training of additional forecasting models … or perform on-line learning at run-time using the machine learning operation for training the trained forecasting model.)

Claim(s) 4-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato and Calvo as applied to claims 1, 3, 8, 10, and 15, 17 above, and further in view of Rhoads et al., (US 2018/0005343 A1, hereinafter Rhoads).
Regarding claims 4, 11, and 18, taking claim 11 as exemplary:
Kato and Calvo teach the method, system, and computer program product of claims 3, 10, and 17 as claimed and specified above.
But Kato and Calvo do not appear to explicitly recite “wherein the executable instructions: acquire the bounds from a measurement chain error of one or more sensor measurements; or defines the bounds based on a total variance of across a patch of a mesh.”
However, Rhoads teaches “wherein the executable instructions: acquire the bounds from a measurement chain error of one or more sensor measurements; or defines the bounds based on a total variance of across a patch of a mesh.” (Paragraph [0447]: “In one illustrative embodiment, the input data to a CNN is an original excerpt from red/green/blue imagery, e.g., 224×224 pixels. The first convolutional layer of the network may be pre-configured to effect an oct-axis operation on each color plane, or on a weighted aggregation of two or three of the color planes. Training proceeds with patches of labeled reference imagery, indicating their watermark status (watermarked or not) and, in the former case, parameters of the image's geometric state (pose). The convolution parameters and the output layer weights are then trained using reverse gradient descent backpropagation methods so that the output data indicates the labels of the reference input patches. (In a particular embodiment, the network employs a SoftMax output, in which each output neuron produces an output datum in the range of 0-1.0, and the outputs—collectively summed—total 1.0. The outputs can each be compared against a threshold value, e.g., 0.9, or 0.97, to determine which output—if any—confidently indicates a pose state.)” And in paragraph [0448]: “The network can be trained with several thousands, or millions, of watermarked and unwatermarked images. The watermarked images are presented at myriad different pose states—which serve as label data. After each set of training images, backpropagation is employed to adjust parameters of the convolution layers and/or weights of the output layers. With each further set of training images, the errors reduce, until the training process reaches a point of diminishing returns.” – The reducing of errors with each training process for diminishing returns and based on comparing against threshold values of Rhoads is the acquire the bounds from a measurement chain error of one or more sensor measurements. Note that the claim is written in the alternative and not all claim elements needs to be taught (i.e. or defines the bounds based on a total variance of across a patch of a mesh) for teaching by the reference to be satisfied.)
Kato, Calvo, and Rhoads are analogous in the arts because Kato, Calvo, and Rhoads all describe the use of training and developing models.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Kato, Calvo, and Rhoads before him or her, to modify the teachings of Kato and Calvo to include the teachings of Rhoads in order to increase the accuracy of Kato and Calvo using the methods of Rhoads to reduce error through backpropagation.

Regarding claims 5, 12, and 19, taking claim 12 as exemplary:
Kato and Calvo teach the method, system, and computer program product of claims 1, 8, and 15 as claimed and specified above.
But Kato and Calvo do not appear to explicitly recite “wherein the executable instructions: define the consistency constraints as bounds on a modulus of continuity; define the consistency constraints as bounds on one or more sub-gradients; or define the consistency constraints as bounds on a sum of the sub-gradients across all tiles of mesh”
However, Rhoads teaches “wherein the executable instructions: define the consistency constraints as bounds on a modulus of continuity; define the consistency constraints as bounds on one or more sub-gradients; or define the consistency constraints as bounds on a sum of the sub-gradients across all tiles of mesh” (Paragraph [0447]: “In one illustrative embodiment, the input data to a CNN is an original excerpt from red/green/blue imagery, e.g., 224×224 pixels. The first convolutional layer of the network may be pre-configured to effect an oct-axis operation on each color plane, or on a weighted aggregation of two or three of the color planes. Training proceeds with patches of labeled reference imagery, indicating their watermark status (watermarked or not) and, in the former case, parameters of the image's geometric state (pose). The convolution parameters and the output layer weights are then trained using reverse gradient descent backpropagation methods so that the output data indicates the labels of the reference input patches. (In a particular embodiment, the network employs a SoftMax output, in which each output neuron produces an output datum in the range of 0-1.0, and the outputs—collectively summed—total 1.0. The outputs can each be compared against a threshold value, e.g., 0.9, or 0.97, to determine which output—if any—confidently indicates a pose state.)” And in paragraph [0448]: “The network can be trained with several thousands, or millions, of watermarked and unwatermarked images. The watermarked images are presented at myriad different pose states—which serve as label data. After each set of training images, backpropagation is employed to adjust parameters of the convolution layers and/or weights of the output layers. With each further set of training images, the errors reduce, until the training process reaches a point of diminishing returns.” And in paragraph [0450]: “In a variant arrangement, a neural network has plural outputs corresponding to different pose states, but no output signaling an unwatermarked signal. Existence of an unwatermarked signal is instead indicated by ambiguous values of the existing outputs, i.e., none exceeding the threshold value of 0.9, or 0.97” – The reducing of errors with each training process for diminishing returns and based on comparing against threshold values  and the use of gradients with the also the determination of ambiguous values so as to determine a consistency of values of Rhoads is the define the consistency constraints as bounds on a modulus of continuity and define the consistency constraints as bounds on one or more sub-gradients. Note that the claim is written in the alternative and not all claim elements needs to be taught (i.e. or define the consistency constraints as bounds on a sum of the sub-gradients across all tiles of mesh) for teaching by the reference to be satisfied.) )
Kato, Calvo, and Rhoads are analogous in the arts because Kato, Calvo, and Rhoads all describe all describe the use of training and developing models.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Kato, Calvo, and Rhoads before him or her, to modify the teachings of Kato and Calvo to include the teachings of Rhoads in order to increase the accuracy of Kato and Calvo using the methods of Rhoads to reduce error through backpropagation.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato and Calvo as applied to claim 1 and 8 above, and further in view of Bauer et al., (US 2019/0385052 A1, hereinafter Bauer).
Regarding claims 6 and 13, taking claim 13 as exemplary:
Kato and Calvo teach the method and system of claims 1 and 8 as claimed and specified above.
But Kato and Calvo do not appear to explicitly recite “wherein the executable instructions generate, from the trained forecasting model, additional inputs to use for training of additional forecasting models.”
However, Bauer teaches “wherein the executable instructions generate, from the trained forecasting model, additional inputs to use for training of additional forecasting models.” (Paragraph [0083]: “FIG. 5 depicts one embodiment of a method 500. The method 500 may include a computer-implemented method for improving a deep learning model configuration. The method 500 may include receiving 502 a first deep learning model configuration. In some embodiments, receiving 502 a first deep learning model configuration may include receiving a pre-configured deep learning model. For example, a user may have a deep learning model that has been generated through training on training data. The user may want to improve the deep learning model, but training the model on more training data may not be effective. Generating more training data may be difficult and time-consuming. Training the model on the additional training data may yield minimal increases in the results of the model. Improvements to the model may result from the model having different parameter values than it currently has, including having different parameter values for parameters that do not change during the training process. In some embodiments, since the pre-configured model may already be yielding good results, using the pre-configured model as a starting point may be helpful.” In paragraph [0084]: “The method 500 may include calculating 504 a first result metric for the first deep learning model configuration. Calculating 504 the first result metric may be similar to calculating 104 the first result metric of the method 100 or calculating 304 a first result metric for each of a plurality of first deep learning model configurations of the method 300. In one embodiment, the method 500 may include selecting 506 a first sample space. The first sample space may be based on the first deep learning model configuration. Selecting 506 the first sample space may be similar to selecting 106 the first sample space of the method 100 or selecting 308 the first sample space of the method 300.” And in paragraph [0085]: “The method 500 may include generating 508 a second deep learning model configuration. The second deep learning configuration may be within the first sample space. Generating 508 the second deep learning model configuration may be similar to generating 108 the second deep learning model configuration of the method 100 or generating 310 a plurality of second deep learning model configurations of the method 300.” – The use of a first deep learning model to generate a second deep learning model of Bauer is the wherein the executable instructions generate, from the trained forecasting model, additional inputs to use for training of additional forecasting models.)
Kato, Calvo, and Bauer are analogous in the arts because Kato, Calvo, and Bauer all describe the use of training and developing models.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Kato, Calvo, and Bauer before him or her, to modify the teachings of Kato and Calvo to include the teachings of Bauer in order to expand the capabilities and marketability of Kato and Calvo by being able to create additional and improved second models using the methods of Bauer with the models of Kato and Calvo as a starting point (see Bauer paragraph [0083]).

Allowable Subject Matter
Claims 2, 9 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As per claims 2, 9, and 16, taking claim 9 as exemplary, 
Though Kato et al., (US 2021/0034978 A1), part of the prior art made of record, teaches partial differentials with deep learning in paragraphs [0066] and [0076] through a distributed deep learning system that uses differential values.
Though Calvo et al., (US 2018/0189647 A1), part of the prior art made of record, teaches the use of constraints with output data I paragraphs [0028], [0078], and [0085] through the use of sensor refinement models that refine sensor output data.
Though Rhoads et al., (US 2018/0005343 A1), part of the prior art of record, teaches the use of constraints through the use of gradients to determine output in paragraphs [0447] and [0450].
The primary reason for marking of allowable subject matter of dependent claims 2, 9, and 16, taking claim 9 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, system, and computer program product comprising:
“wherein the executable instructions define the consistency constraints to include consistency constraints from a higher resolution PDE-based model, consistency constraints from a lower resolution PDE-based model, and consistency constraints from adjacent tiles of a similar resolution PDE-based model.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach deep learning partial differential equations with constraining of sensor values and constraining of output, it does not teach the consistency constraints to include consistency constraints from a higher resolution PDE-based model, consistency constraints from a lower resolution PDE-based model, and consistency constraints from adjacent tiles of a similar resolution PDE-based model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al., (US 2019/0251421 A1), part of the prior art made of record, teaches the use of partial differential equations with deep learning of claims 1, 8, and 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124